Citation Nr: 9921925	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the rating decision dated in July 1995 denying 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) was timely appealed.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.

3.  Entitlement to an effective date prior to November 18, 
1996, for entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) regional office in New Orleans, Louisiana (RO).

The issues of entitlement to an initial evaluation in excess 
of 50 percent for PTSD and entitlement to an effective date 
prior to November 18, 1996, for service connection for PTSD 
are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received in February 1995.

2.  In a July 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran and his representative were notified of 
this decision by a letter dated in September 1995.  A copy of 
his appellate rights was attached.

3.  The veteran's notice of disagreement to this action was 
received on January 3, 1996.

4.  A statement of the case was issued to the veteran and his 
representative in January 1996.  A VA Form 9 was attached and 
the veteran was informed of the procedures to perfect his 
appeal to the Board.

5.  A timely substantive appeal as to the rating decision 
dated in July 1995, was not received subsequent to the 
issuance of the statement of the case. 


CONCLUSION OF LAW

The veteran did not timely perfect an appeal to the rating 
decision dated in July 1995, denying entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the veteran's claim of entitlement to service 
connection for PTSD by a July 1995 rating decision.  The 
veteran and his representative were notified of this adverse 
determination, as well as of his procedural and appellate 
rights, by VA letter dated July 18, 1995.  The veteran filed 
a timely notice of disagreement to this action which was 
received on January 3, 1996.  A statement of the case of was 
issued to the veteran and his representative on January 22, 
1996.  Enclosed with the statement of the case was a VA Form 
9, along with information on how to perfect the veteran's 
appeal to the Board.  On November 18, 1996, correspondence 
was received by the veteran, along with additional evidence 
with respect to his claim, requesting that it be considered 
in conjunction with his appeal to the Board.

By correspondence dated in November 1996, the RO informed the 
veteran and his representative that he had until July 18, 
1996, to file his VA Form 9.  As it was not received within 
that time, the rating decision of July 1995 was final and 
could not be reopened without the submission of new and 
material evidence.  The veteran was 

informed of his appellate rights regarding this decision.  
The veteran thereafter filed a timely notice of disagreement, 
and was issued a statement of the case as to timeliness in 
January 1997.  The RO received his substantive appeal as to 
this issue later that month.

The veteran testified at a personal hearing before the RO 
that he submitted a VA Form 9 at the same time that he filed 
his notice of disagreement, received by the RO on January 3, 
1996.  The veteran's representative has contended that, 
although premature, the veteran's submission of a VA Form 9 
prior to the issuance of the statement of the case on January 
22, 1996, should be accepted as a timely substantive appeal.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  The date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(a).  To be 
considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 C.F.R. § 20.302(b).  If the claimant 
fails to file a Substantive Appeal in a timely manner, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 
9 Vet. App. 195, 198-99 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992); cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).

In the instant case, the Board finds that the veteran only 
had until July 18, 1996, to file a substantive appeal in 
reference to the denial of his claim for service connection 
for PTSD.  He failed to do so.  The veteran was issued a 
statement of the case on January 22, 1996.  Assuming, without 
deciding, that the veteran did, in fact, file a VA Form 9 on 
January 3, 1996, and he believed that submission of the same 
would fulfill the regulatory requirements, the Board can 
provide no relief.  In this 

regard, it is noted that the pertinent regulations 
unambiguously state that a substantive appeal must be filed 
after a statement of the case has been furnished.  The 
Substantive Appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction.  To 
the extent feasible, the argument should be related to 
specific items in the statement of the case.  See 38 C.F.R. 
§§ 20.200, 20.202 (1998).  In view of the foregoing, the 
Board finds that any document received by the RO on January 
3, 1996, could not be construed as a timely substantive 
appeal.

The Board has also considered the veteran's and his 
representative's argument that this case warrants sympathy 
because the veteran made what amounts to a 'good faith' 
attempt to file a timely substantive appeal.  As to this 
contention, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that the United 
States Supreme Court has routinely held that everyone dealing 
with the Government is charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations.  Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Thus, 
regulations are binding on all that seek to come within their 
sphere regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance.  Moreover, the regulations pertaining to the 
filing of substantive appeals state that an appellant may 
request an extension of the period for filing a substantive 
appeal for good cause.  The request for such an extension 
should be in writing and must be prior to the expiration of 
the time limit for filing the substantive appeal.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.303 (1998).  
Therefore, to the extent that the veteran was unsure as to 
the requirements set forth in the applicable law and 
regulations, he could have requested an extension of the 
period for filing a substantive appeal.  Review of the claims 
file discloses no evidence that the veteran requested such an 
extension.

Accordingly, the Board concludes that the veteran did not 
perfect a timely appeal to the rating decision of July 13, 
1995, and this issue must be denied.  

ORDER

The July 1995 rating decision denying the veteran's claim of 
entitlement to PTSD was not timely appealed, and therefore 
the veteran's claim is denied.


REMAND

In November 1996, the RO received a statement from the 
veteran indicating that he had been contacted by the Veterans 
Outreach Office in New Orleans and told to report for an 
initial Readjustment Assessment under a contract service 
authorization.  A copy of the February 1996 assessment report 
was enclosed.  He also noted that after the initial 
assessment, he received authorization for 24 visits to a 
Mental Health service office in Baton Rogue.  To date, 
however, copies of the aforementioned VA contract-service 
mental health treatment records have not been associated with 
the claims folder.  VA has a duty to obtain all pertinent 
medical records which have been called to its attention by 
the veteran and by the evidence of record.  Culver v. 
Derwinski, 3 Vet. App. 292 (1992).  Inasmuch as these records 
may be pertinent to the veteran's earlier effective and 
increased rating claims, the Board finds that they should be 
obtained and associated with the record prior to appellate 
consideration.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim regarding the evaluation of PTSD 
on appeal is based on the assignment of an initial rating for 
a disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.  
Instead, in Fenderson, the Court held that where a 

veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.

The Board has recharacterized this issue on appeal in order 
to comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  As in Fenderson, 
the RO in this case has also misidentified this issue on 
appeal as a claim for an increased disability rating, rather 
than as a disagreement with the original rating award for 
this disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his PTSD, to include the 
names and address of any VA contract-
service providers that have rendered him 
care.  The veteran should also furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including 

VA records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
All indicated tests, including 
appropriate psychological studies with 
applicable subscales, should be 
conducted.  The veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to the examination.  The examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the service-connected 
PTSD, and render an opinion for the 
record as to the degree to which those 
specific symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Pursuant to this 
initial differentiation, the examiner 
must then assign a differential Global 
Assessment of Functioning Score for the 
service-connected PTSD consistent with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS and explain what the 
assigned score represents.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to 

cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(1998).

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented. Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  The RO should then re-adjudicate the 
veteran's claims of entitlement to an 
effective date earlier than November 18, 
1996, for an award of service connection 
and the assignment of an initial 
evaluation in excess of 50 percent 
disability rating for PTSD.  Special 
attention should be made as to the 
additional evidence obtained or 
submitted.

To the extent that an effective date 
prior to November 7, 1996 is established, 
the RO must consider both the 'old' and 
'new' versions of the VA General Rating 
Formula for Mental Disorders (38 C.F.R. § 
4.130, revised November 7, 1996) for 
purposes of determining evaluating the 
veteran's service-connected PTSD.

6.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  Thereafter, the case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required 

by the veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

